1. The amendment to the bill of exceptions is allowed, and the motion to dismiss the writ of error is denied.
2. "The punctual payment of insurance premiums, as and when due, is of the essence of the contract of insurance, and a failure to make such payment in strict compliance with the terms of the contract, in the absence of a waiver expressly made, or arising by reasonable implication, results in a forfeiture of the policy." Plumer v. Continental Casualty Co., 12 Ga. App. 594
(77 S.E. 917); Illinois Life Ins. Co. v. McKay, 6 Ga. App. 285, 289 (64 S.E. 1131); Metropolitan Life Ins. Co. v. Smith, 48 Ga. App. 245 (172 S.E. 654).
3. In the instant case, the undisputed evidence showed a forfeiture of the policy of insurance sued on, because of the failure of the insured to pay the premiums when due, unless a waiver of such forfeiture was made by R. B. Harris, grand secretary of the Improved Order of Samaritans. On *Page 367 
the question of the existence of such a waiver the evidence was in sharp conflict, and that question should have been submitted to the jury. It follows that the direction of the verdict for the defendant was error.
Judgment reversed. MacIntyre and Guerry, JJ.,concur.
     DECIDED NOVEMBER 28, 1939. REHEARING DENIED DECEMBER 15, 1939.